Case 1:21-cv-21044-JLK Document 1-12 Entered on FLSD Docket 03/17/2021 Page 1 of 3




                          EXHIBIT I
    Case 1:21-cv-21044-JLK Document 1-12 Entered on FLSD Docket 03/17/2021 Page 2 of 3




From: Scott Griffin <Scott.Griffin@Chanje.com>
Sent: Friday, July 10, 2020 4:31 PM
To: Rich Mohr <Rich_Mohr@ryder.com>; Alena Brenner <Alena_Brenner@ryder.com>
Cc: Bryan Hansel <bryan.hansel@chanje.com>
Subject: RE: Follow-up items and Invalid PO

RYDER CAUTION: This email originated from outside of the organization and may have malicious content. Be
cautious when clicking on links or opening attachments.
Hey Rich,

I want to stress how much Chanje appreciates your patience and willingness to work with us as we sort through these
issues.

       Re the wire transfer – we would love to pay this immediately, but Chanje cannot make the payment this week.
        As guarantor under the agreement, FDG has been made aware and discussions are ongoing.

       Re the updated promissory note – thanks again for your flexibility on this. And thanks to Alena for drafting. We
        are agreed on the terms of the Amended Side Letter (the Payback Agreement). It’s out to Bryan for signature
        and should come over to you later tonight or this weekend.

       Re the escrow agreement – Bryan and I have both pushed FDG multiple times this week through different
        channels. The response from Walter that I forwarded earlier this week is the only feedback we have received.
        We will continue to prioritize this.

       Re the pricing – it is my understanding that the business and production teams are working diligently to answer
        that question. I’m certain we can reach a mutually beneficial agreement which will allow you to approve tranche
        production.

       Re the insurance – Chanje currently cannot meet the heavy burden imposed by the original contract. We could
        use Ryder’s help in amending the agreement to levels that are more consistent with the requirements we’ve
        seen from other customers.

I deeply apologize for the delays above. We very much want to resolve all of these issues and believe we can in the very
near future.

Best,
Scott


                                                            1
     Case 1:21-cv-21044-JLK Document 1-12 Entered on FLSD Docket 03/17/2021 Page 3 of 3

                          Scott Griffin
                          General Counsel
                          +1 310 920 9950
                          Los Angeles CA — chanje.com




CONFIDENTIALITY NOTICE: INFORMATION IN THIS MESSAGE IS INTENDED ONLY FOR THE PERSONAL AND CONFIDENTIAL USE OF THE
RECIPIENT(S) NAMED ABOVE. This message is a Confidential communication and contains proprietary information to the sender. If the reader of this
message is not an intended recipient or an agent responsible for delivering it to an intended recipient, you are hereby notified that you have received this
message in error, and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you received this message in error,
please notify the sender immediately, delete the message and destroy any hard copy print-outs.




From: Rich Mohr <Rich_Mohr@ryder.com>
Sent: Friday, July 10, 2020 5:13 AM
To: Bryan Hansel <bryan.hansel@chanje.com>; Scott Griffin <Scott.Griffin@Chanje.com>; Alena Brenner
<Alena_Brenner@ryder.com>
Subject: Follow-up items and Invalid PO

Brian/Scott where are you on the wire transfer, promissory note, escrow account and insurance? This can not drag in to
next week.

The PO we have with you is no longer valid, the timelines have been missed and the terms of the PO have been missed.
We discussed this when the three of us were on the phone and I do not have a clear path to understand pricing and if
FedEx will even accept that level of pricing.

Brian, I have been more than patient waiting for Chanje to meet their payment arrangements and production promises.

Happy to get on the phone and discuss further




Rich Mohr
Chief Technology Officer, Fleet Management Solutions
Ryder Truck Rental
817-403-0937
Rich_Mohr@Ryder.com
www.Ryder.com




                                                                             2
